   Case:18-00775-MCF13 Doc#:45 Filed:12/13/18 Entered:12/13/18 07:56:07                                                              Desc: Main
                       IN THE UNITED STATES BANKRUPTCY
                                 Document   Page 1 of 1 COURT
                                                FOR THE DISTRICT OF PUERTO RICO

IN RE:

WILLIAM ALVIRA RIVERA                                                                        CASE NO. 18-00775-MCF
                                                                                             CHAPTER 13
   DEBTOR(S)


                                                  TRUSTEE'S REPORT ON CONFIRMATION
1. A meeting of creditors pursuant to Section 341 was held on 03/20/2018. The meeting was (was not) duly attended by
debtor(s) and their attorney.

2. The liquidation value of the estate is: $5,000 (P.V. $5,800) Revised

3. With respect to the attached payment plan:


               AMENDED PLAN DATE: December 12, 2018                                           PLAN BASE: $14,625.00

TRUSTEE'S COMMENTS AND RECOMENDATIONS DATED: 12/13/2018
                       X FAVORABLE                                                                      UNFAVORABLE



NOTICE: This report anticipates Trustee’s position as per 11 USC § 1302(b)(2) a copy of which has been served upon counsel for debtor(s). Copies
    are available to parties in interest at the Trustee’s Office.

                                                                                        /s/ Pedro R Medina
                                                                                        Pedro R Medina
Atty: ROBERTO FIGUEROA                                                                  USDC #226614
                                                                                         ALEJANDRO OLIVERAS RIVERA
                                                                                         Chapter 13 Trustee
                                                                                         PO Box 9024062, Old San Juan Station
                                                                                         San Juan PR 00902-4062
                                                                                        CMC - SR
